DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on December 14, 2018 and July 1, 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification is objected to for referring to claim numbers. For example, paragraph [0010] recites “an invention recited in claim 1.” Moreover, paragraph [0011] recites “an invention according to claim 2.” Applicant is advised to correct the deficiencies. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject For example, claim 13 recites a mobile body for a learning toy used for the learning toy according to claim 1. Yet, claim 1 already recites a mobile body to be used in the learning toy of claim 1. Claim 13 does not recite any further limitations of the subject matter claimed in claim 1, and is therefore rejected. Similar reasoning is applied to claims 14-16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14, & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moscatelli et al. (hereinafter “Moscatelli”) (U.S. Pub. 20170007915A1).
Regarding claim 1, Moscatelli discloses a learning toy (Abstract; p. 1, [0003]; p. 3, [0042], where the interactive robotic game functions to enhance social interaction and physical development particularly in the STEM subjects, and is designed to teach problem solving, programming of robotics, game layout and design, and fine motor skills, among other skills) in which a plurality of command panels or command sheets in which command information which is a command of operation for a mobile body is recorded are successively arranged (Fig. 1, where a plurality of command panels, or interlocking game tiles, with moving path 220 are arranged), the mobile body reads the command information while self-traveling on the command panels or the command sheets (p. 7, [0079-80], where the programmable robotic device 700 executes instructions to automatically travel from the target position of the first interlocking game tile to the target position of the second interlocking game tile along the moving path and receives game tile information from the interlocking game tile; p. 8, [0090-94], where the programmable robotic device 700 uses the path sensor to move forward to the game tiles along the travel path until it senses the automatic capture device at the game tile which marks the target position, at which point it stops and interrogates the automatic data capture device), and the mobile body operates on a basis of the command information (p. 7, [0080], where the programmable robotic device completes an action based on the game tile information received, wherein actions include movement, emitting sounds, etc.), 
and in which the command information read by the mobile body is transmitted from the mobile body to a portable information processing terminal (p. 7, [0077]; p. 8, [0091], where the device communication engine 1004 allows the computing device to comminute with the programmable robotic device 700 during gameplay, and wherein the programmable robotic device transmits game tile information to the computing device during gameplay; p. 4, [0050], wherein in one embodiment the automatic data capture device of the game tile includes a unique identifier that is retrieved by the programmable robotic device and indicates to the computing device which set of game tile information the device should retrieve from the game data store 914), and the portable information processing terminal operates on a basis of the received command information (p. 4, [0050], where the computing device then queries a game management system to access the game tile information).
Moreover, Moscatelli discloses the mobile body comprising: a moving unit to self-travel on the command panels or the command sheets (Fig. 7, #702, 704, 706, 708, 710, 712; p. 5, [0062-0065]); 
a reading unit to read the command information recorded in the command panels or the command sheets (p. 5, [0062, 66], where the programmable robotic device includes an automatic data capture sensor 740 that is configured to read the data capture device of the game tile to gather game tile information), a mobile body side communication unit to enable the read command information to be communicated with the portable information processing terminal (p. 7, [0077]; p. 8, [0091], where the mobile body and computing device are configured to communicate with each other via Bluetooth, WiFi, infrared remote, radio frequency, etc., and wherein the communicated information includes of the game tile information), a mobile body side control unit to cause the mobile body to operate on a basis of the read command information (p. 7, [0079]; p. 8, [0091-94], where the programmable robotic device receives game tile information from the automatic data capture device of the game tile and then completes an action based on the game tile information received from the first game tile).
Furthermore, Moscatelli discloses a portable information processing terminal (Fig. 10; p. 7, [0077] – computing device 1000) comprising: a first terminal side communication unit to enable the command information read by the reading unit to be communicated with the mobile body (Fig. 10, #1004; p. 7, [0077], where device communication engine 1004 allows the computing device 1000 to communicate with the programmable robotic device 700 during gameplay); and a terminal side control unit to cause an image to be displayed at a terminal side display unit of the portable information processing terminal or cause sound to be generated from a terminal side sound generating unit of the portable information processing terminal, on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit (p. 8, [0092, 95], where the player interface application of the computing device, upon receipt of game tile information sent from the programmable robotic device to the computing device during gameplay, may update to inform the player of the game state, progress made, other travel routes, scoring, allowing another player to take a turn, etc.).

Regarding claim 2, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises an image and sound reproduction data holding unit (p. 8. [0097], where the computing device includes memory 1204 that stores data) to p. 9, [0101], where the computing device may include a display) or sound to be generated from the terminal side sound generating unit (p. 8, [0097], where the computing device may include speakers) on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit (p. 8, [0092, 95], where the player interface application of the computing device, upon receipt of game tile information sent from the programmable robotic device to the computing device during gameplay, may update to inform the player of the game state, progress made, other travel routes, scoring, allowing another player to take a turn, etc.), 
the terminal side control unit of the portable information processing terminal reads out the reproduction data from the image and sound reproduction data holding unit on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit, and causes an image to be displayed at the terminal side display unit or causes sound to be generated from the terminal side sound generating unit (p. 8, [0091-0095], where the player interface application of the computing device is updated throughout the gameplay to display data such as images of a new travel route, progress, game state, etc.).

Regarding claim 3, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises: an image and sound reproduction data holding unit (p. 8. [0097], where the computing device includes memory 1204 that stores data) to p. 9, [0101], where the computing device may include a display) or sound to be generated from the terminal side sound generating unit (p. 8, [0097], where the computing device may include speakers) on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit (p. 8, [0092, 95], where the player interface application of the computing device, upon receipt of game tile information sent from the programmable robotic device to the computing device during gameplay, may update to inform the player of the game state, progress made, other travel routes, scoring, allowing another player to take a turn, etc.), and
a first terminal side storage unit to store a plurality of pieces of the command information transmitted from the mobile body and received by the first terminal side communication unit (p. 4, [0050], where the computing device may be connected via network to a game management system that stores game tile information),
the terminal side control unit of the portable information processing terminal reads out predetermined reproduction data from the image and sound reproduction data holding unit on a basis of the plurality of pieces of the command information stored in the first terminal side storage unit (p. 8, [0086], where the player interface application of the computing device receives the predetermined game layout from the game management system), and
causes an image to be displayed at the terminal side display unit or causes sound to be generated from the terminal side sound generating unit (p. 8, [0086], where the player interface application, upon receiving the predetermined game layout from the game management system, displays a graphic showing a travel route and any actions the programmable robotic device should perform).

Regarding claim 5, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the mobile body comprises an operation parameter storage unit to store a mobile body operation parameter which determines content of operation of the mobile body based on the command information (p. 1, [0006]; p. 4, [0050], where the programmable robotic device has storage to store game tile information such that if the robot reads a unique identifier of a game tile, the robot will directly retrieve the identity of the game tile and act accordingly (i.e. move, emit sound, transmit messages to the computing unit, etc.), 
the portable information processing terminal comprises a terminal side input unit to allow a learner to perform input (p. 9, [0101], where the computing device may include input devices such as a touch input device, touch screen, tablet, and/or the like), 
the terminal side control unit of the portable information processing terminal causes the first terminal side communication unit to transmit a rewrite parameter for rewriting the mobile body operation parameter and storing the rewritten mobile body operation parameter in the operation parameter storage unit to the mobile body (p. 6, [0073, where a curriculum building application 904 that is part of a game management system connected to the computing device allows a user to write actions, travel paths, etc.), the rewrite parameter being input to the terminal side input unit (p. 6, [0071], where the curriculum building application is connected to a computing device (i.e. a tablet with touch screen input capabilities)), and the mobile body side control unit of the mobile body rewrites the mobile body operation parameter and stores the rewritten mobile body operation parameter in the operation parameter in the operation parameter storage unit on a basis of the rewrite parameter transmitted from the portable information processing termination and received by the mobile body side communication unit (p. 7, [0079], where the computing device communicates the instructions to the programmable robotic device to begin interrogating the first game tile, wherein the robotic device interrogates the game tile and automatically performs a programmed action accordingly). It would have been known to someone of ordinary skill in the art before the effective filing date of the claimed invention that the programmed instructions/actions of the programmable robotic device may be rewritten/updated based on the curriculum building application controlled by the user.

Regarding claim 6, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the terminal side control unit of the portable information processing terminal detects a position of the mobile body in a region where the plurality of the command panels or the command sheets are arranged on the basis of the command information transmitted from the mobile body and received by the first terminal side communication unit (p. 8, [0091-92, 95], where the computing device receives game tile information from the programmable robotic device to determine position of the programmable robotic device), and
p. 8, [0086, 92, 95], where the player interface application may display a graphic showing a travel route and any actions of the robotic device, as well as game state, progress, or an indication that the final tile has been reached).

Regarding claim 7, Moscatelli discloses all claim limitations of claim 6 as discussed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises a terminal side input to allow a learner to perform input (p. 9, [0101], where the computing device may include input devices such as a touch input device, touch screen, tablet, and/or the like),
the terminal side control unit of the portable information processing terminal causes the first terminal side communication unit to transmit operation instruction information, which is a command of operation of the mobile body input to the terminal side input unit, toward the mobile body (p. 8, [0089], where the device communication engine of the computing device instructs the robot to begin performing the actions, starting with moving forward 1 tile to the hexagonal game tile as shown in Fig. 1), and
after the mobile body side control unit of the mobile body causes the mobile body to operate on a basis of the operation instruction information transmitted from the portable information processing terminal and received by the mobile body side communication unit, the mobile body side control unit of the mobile body causes the p. 8, [0090], where the robotic device then uses the path sensor to move forward to the hexagonal game tile until it senses the automatic capture device at hexagonal game tile 300 which marks the target position, wherein the robotic device then interrogates the automatic data capture device of the game tile to acquire game tile information),
causes the mobile body side communication unit to transmit the read command information toward the portable information processing terminal (p. 8, [0090], where at least some of the game tile information of the hexagonal game tile 300 read by the robotic device is communicated to the computing device), and then, 
stops operation of the mobile body and puts the mobile body into a state where the mobile body accepts the operation instruction information (p. 7, [0080], where the robotic device may then wait to receive instructions from the computing device before advancing to a different game tile).

Regarding claim 8, Moscatelli discloses all claim limitations of claim 7 as discussed above. Further, Moscatelli discloses a second terminal side storage unit to store a type of a virtual panel input by a learner among a plurality of types of virtual panels which have one-to-one correspondence relationship with a plurality of types of the operation instruction information input to the terminal side input unit, and an input position and an input direction of the virtual panel in a region where the virtual panel can be input, defined in advance (p. 6, [0071-73], where game management system is connected via network to a computing device and stores data including game tile information, and wherein game management system includes a curriculum building application that allows an individual to virtually select the game tile layout (panel input position) and travel path (panel input direction), among other parameters), 
the terminal side control unit of the portable information processing terminal causes the type of the virtual panel input to the terminal side input unit and the input position and the input direction of the virtual panel to be stored in the second terminal side storage unit (p. 7, [0076], where data from the curriculum building application is stored in the game management system that is connected to the computing device; p. 8, [0092], wherein the computing devices stores the input/received game layout from the game management system),
 causes all the types of the virtual panels, and the input positions and the input directions of the virtual panels stored in the second terminal side storage unit to be displayed at the terminal side display unit (p. 8, [0086], where the player interface application of the computing device receives a game layout from the game management system, and the layout displays a graphic showing, or text outlining a travel route and any actions), 
in a case where the input position of the virtual panel is input to the terminal side input unit matches the position of the mobile body in the region where the plurality of the command panels or the command sheets are arranged, causes the first terminal side communication unit to transmit the operation instruction information having one-to-one correspondence relationship with the input virtual panel toward the mobile body (p. 8, [0087-0093], where if the player selected the correct game tiles/correctly assembled the game tiles in the correct layout, the programmable robotic device would be instructed to act by the computing device), and
the mobile body side control unit of the mobile body causes the mobile body to operate on a basis of the operation instruction information transmitted from the portable information processing terminal and received by the mobile body side communication unit (p. 7, [0080]; p. 8, [0087-0095], where the programmable robotic device may wait to receive instructions from the computing device before advancing to a different game tile).

Regarding claim 9, Moscatelli discloses all claim limitations of claim 8 as discussed above. Further, Moscatelli discloses wherein a plurality of sets of combination of the mobile body and the portable information processing terminal included in the learning toy according to claim 8 are provided (p. 7, [0074], where gameplay system 100 may include multiple programmable robotic devices using the same game tiles and/or game collaboration system), the portable information processing terminal in one set among the plurality of sets of the combination of the mobile body and the portable information processing terminal comprises: a second terminal side communication unit to be able to communicate the command information transmitted from the mobile body in one set which is paired with the portable information processing terminal in the one set and received by the first terminal side communication unit, and input information including the type of the virtual panel input to the terminal side input unit, and the input position and the input direction of the virtual panel, with the portable information processing terminal in another set among the - 168 -plurality of sets of the p. 7, [0074], where the multiple programmable devices using the same game tiles and/or game collaboration system can interact with each other; p. 8, [0083], where multiple users share the same game tiles and interact using the game collaboration system).

Regarding claim 10, Moscatelli discloses all claim limitations of claim 9 as discussed above. Further, Moscatelli discloses wherein the terminal side control unit of the portable information processing terminal in the one set among the plurality of sets of the combination of the mobile body and the portable information processing terminal causes the second terminal side communication unit of the portable information processing terminal in the one set to transmit the received command information to the portable information processing terminal in the other set when the command information is transmitted from the mobile body in the one set which is paired with the portable information processing terminal in the one set and is received by the terminal side communication unit of the portable information processing terminal in the one set (p. 8, [0095], where, after the computing device receives game tile information (command information) from the programmable robotic device in the first set, the player interface application of the computing devices of the one set, as well as the other sets, is updated to indicate another player’s turn), the terminal side control unit of the portable information processing terminal in the other set detects a position of the mobile body in the one set in the region where the plurality of the command panels or the command sheets are arranged on a basis of the command p. 7, [0077], where the player interface application of the computing device displays a graphical representation of the game layout, content, actions, characters, multiple player status, and progress during gameplay).

	Regarding claim 11, Moscatelli discloses all claim limitations of claim 9 as discussed above. Further, Moscatelli discloses wherein the terminal side control unit of the portable information processing terminal in the one set among the plurality of sets of the combination of the mobile body and the portable information processing terminal causes the second terminal side communication unit of the portable information processing terminal in the one set to transmit the input information of the input virtual panel toward the portable information processing terminal in the other set when the type of the virtual panel, and the input position and the input direction of the virtual panel are input to the terminal side input unit of the portable information processing terminal in the one set (p. 7, [0077], where the player interface application of the computing device displays a graphical representation of the game layout, content, actions, characters, multiple player status, and progress during gameplay), and the terminal side control unit of the portable information processing terminal in the other set p. 8, [0095], where, after the computing device receives game tile information (command information) from the programmable robotic device in the first set, the player interface application of the computing device of the one set, as well as the other set, is updated).

Regarding claim 12, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the mobile body comprises a mobile body side light emitting unit to cause a body of the mobile body to emit light or a mobile body side sound generating unit to cause sound to be generated from the mobile body, on a basis of the command information (p. 7, [0079], where the robotic device receives game tile information from the automatic data capture device of the first interlocking game tile and completes an action based on the game tile information received, wherein the performed action may include emitting sounds).

Regarding claim 13, Moscatelli discloses a mobile body for a learning toy used for the learning toy according to claim 1 (Abstract; Fig. 7, depicting a programmable robotic device 700).

Regarding claim 14, Moscatelli discloses a command panel for a learning toy used for the learning toy according to claim 1 (p. 3, [0045], depicting a hexagonal game tile 200).

Regarding claim 16, Moscatelli discloses a portable information processing terminal for a learning toy used for the learning toy according to claim 1 (p. 8, [0096], where the computing device includes desktop computers, laptop computers, smartphones, tablet computers, and/or the like).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli in view of Sánchez et al. (hereinafter “Sánchez”) (U.S. Pub. 20190366203A1).
Regarding claim 4, Moscatelli discloses all claim limitations of claim 1 as discussed above. Further, Moscatelli discloses wherein the portable information processing terminal comprises: an image and sound reproduction data holding unit (p. 8. [0097], where the computing device includes memory 1204 that stores data) to hold the reproduction data of an image to be displayed at the terminal side display unit (p. 9, [0101], where the computing device may include a display) or sound to be generated from the terminal side sound generating unit (p. 8, [0097], where the computing device may include speakers). However, Moscatelli does not specifically disclose a portable information processing terminal (computing device) with an imaging unit to be able to be able to capture an image of the mobile body and background. Yet, Sánchez teaches that limitation. Sánchez teaches:
an imaging unit to be able to capture an image of the mobile body and background (Fig. 5; p. 9, [0135], where the user can take a picture with a mobile device, such as a tablet, with an imaging unit to capture an image of the toy and background),
the terminal side control unit of the portable information processing terminal causes the image of the mobile body and the background captured by the imaging unit to be displayed at the terminal side display unit (Fig. 5, depicting the image of the toy and background captured on the display screen of the mobile device/tablet), 
reads out an image of the reproduction data from the image and sound reproduction data holding unit on a basis of the command information transmitted from the mobile body and received by the first terminal side communication unit (Fig. 5; p. 9, [0135], where the tablet can superimpose an image of the character or seed previously taken by the user inside the toy; p. 9, [0130], wherein data, such as picture data of the character or seed, is locally stored in the memory of the tablet), causes the read image of the reproduction to be displayed at the terminal side display unit so as to be superimposed on an image of a portion of the background (Fig. 5; p. 9, [0135], where the tablet can superimpose an image of the character or seed previously taken by the user inside the toy).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize a tablet computer’s imaging unit, as taught by Sánchez, to display images taken by the user on the player interface application of the tablet/computing device, as disclosed by Moscatelli, in order to improve the user experience (Sánchez, p. 1, [0002].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moscatelli in view of Devecka (U.S. Pub. 20110105205 A1).
Regarding claim 15, Moscatelli discloses all claim limitations of claim 1 as discussed above. However, Moscatelli does not disclose utilizing a command sheet as an alternative to command panels (game tiles). Yet, Devecka teaches this limitation. Specifically, Devecka teaches utilizing a command sheet (“game mat”) printed with detectable marking (Fig. 2B, #250; Fig. 3B, #350; Fig. 4B, #450; p. 4, [0043], where the mats have identifiers that can be read by reader 274 located within a toy in order to recall software and data for games specific to those play mats). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to utilize a game mat or sheet, as taught by Devecka, instead of panels or tiles, as disclosed by Moscatelli, to reduce manufacturing costs (Devecka, Abstract) and simplify storage of the game.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is 571-272-4280. The examiner can normally be reached M-F: 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715